Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,3,5-6,8,10 and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5,7,11,13,16 of copending Application No. 17/014,482 in view of Ellers et al. (US 2016/0260302).  Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1-21 of U.S. Patent No. 10,127,809 would encompass the broader claims 1,6,8,10 and 16 of the current application.  Since the copending Application No. 17/014,482 shows the wireless device is associated with RFID device, therefore it would have been obvious such wireless device can be implemented as the claimed RFID device.  The invention of copending Application No. 17/014,482 does not explicitly mention the wireless signal is RFID signal.  However, claim 2 of copending Application No. 17/014,482 shows the wireless signal is a Bluetooth signal, a Wireless Fidelity signal or a NFC signal.  Ellers shows wireless signal can be Bluetooth signal, NFC signal, Wireless Fidelity signal, RFID signal, or etc (Para. 33).  Therefore, it would have .
This is a provisional nonstatutory double patenting rejection.
Current application 
U.S. 10,127,809
1
1
3
5,11
5
13,16
6
7
8
5,11
10
13,16
16
13,16



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,3,5,10, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellers (US2016/0260302).
As per claims 1, 5,10, 16, Ellers teaches:
a method of unlocking a security tag, comprising: receiving a confirmation signal to unlock the security tag from being locked to a merchandise; transmitting a radio frequency identification (RFID) signal to a RFID device associated with the security tag to enable a controller to receive a release signal used to unlock the security tag from the merchandise; and transmitting the release signal to the controller to unlock the security tag from the merchandise; 
the RFID signal enables the controller to receive the release signal by causing the RFID device to transmit an enablement signal to the controller, wherein the controller, in response to receiving the enablement signal: receives the release signal, generates an unlocking signal based on receiving the release signal, wherein a first electrical energy of the unlocking signal is derived from at least a portion of a second electrical energy of the release signal, and sending an unlocking signal to a lock mechanism to detach the security tag from the merchandise.
[a method of unlocking a security tag (see abstract) comprising a receiving a confirmation signal to unlock the security tag (see the steps 1510 and 1520 in figure 15) wherein the security tag 132 (see figure 2 and paragraph 0034 and thereafter) is comprised of wireless components 204 (see paragraph 0043) and RFID component (see paragraph 0051), and purchase process which would lead to unlocking the tag can be initiated by a mobile communication device (MCD 104) or peripheral device (PD 109) (see paragraph 0033). PD can read the tag with 
As per claim 3, Ellers shows at least a portion of an energy of the release signal is used to generate an unlocking signal for unlocking the security tag (radio wave signal is used in generating and sending a signal which include a detach command (see paragraph 0064)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 11,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellers (US2016/0260302) in view of Trivelpiece et al. (US 2016/0351034).
As per claims 2, 11, 17, the invention of Ellers meets the limitation of claim, but does not explicitly mention transmitting the RFID signal comprises transmitting a tag identifier used by the RFID device to determine whether the RFID signal is for unlocking the security tag
In the analogous art, Trivelpiece show transmitting the RFID signal comprises transmitting a tag identifier used by the RFID device to determine whether the RFID signal is for unlocking the security tag (Para. 48: the RFID command is transmitting by the POS terminal [as RFID reader] used by the RFID tag [the claimed RFID device] wherein the RFID [radio frequency identification] command would have been obviously include tag identifier [identification signal]). 
Therefore, it would have been obvious at the time the invention was made to include the tag identifier as suggest by Trivelpiece to the RFID communication of Ellers because it would provide identifier, thereby increasing the effectiveness of the invention.  

Claim 4, 6,8, 9, 14, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellers (US2016/0260302), in view of Shin et al. (US 2012/0161933).
As per claims 4, 14, 20, Ellers shows that information stored in memory is encrypted (see paragraph 0047) and the information in the memory 208 is transmitted via the transceiver 204, which is prior to transmitting the RFID signal.  But it does not explicitly mention encrypting the RFID signal based on at least one of an advanced encryption standard (AES) algorithm, a data encryption standard (DES) algorithm, or a MD5 encryption algorithm.
In the analogous art of RFID system, Shin shows prior to transmitting the RFID signal (by the RFID reader), encrypting the RFID signal based on at least one of an advanced encryption standard (AES) algorithm, a data encryption standard (DES) algorithm, or a MD5 encryption algorithm (Fig. 1-2; Para. 39, 57).
Therefore, it would have been obvious at the time the invention was made to include the encryption technique as shown by Shin to the RFID signal as shown by Ellers because it would increase the security of the communication.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 6, it is an apparatus claims correspond to method claim 1;  therefore rejected for the similar reasons set forth.  Furthermore, Ellers shows the MCD or PD is used in processing a purchase transaction and generating confirmation signal to unlock the device (see step 1508 in figure 15). MCD or PD may be a RFID scanner, NFC scanner (see paragraph 0033) or other wireless device.
In addition, Shin shows a transmitter 150), a RFID driver (any one or in combination of Engine 122, Encoder 124, or DAC 130), memory that stores instructions and a processor (110) 
As per claim 8, Ellers shows at least a portion of an energy of the release signal is used to generate an unlocking signal for unlocking the security tag (radio wave signal is used in generating and sending a signal which include a detach command (see paragraph 0064)).
As per claim 9, Ellers shows that information stored in memory is encrypted (see paragraph 0047) and the information in the memory 208 is transmitted via the transceiver 204, which is prior to transmitting the RFID signal.  But it does not explicitly mention encrypting the RFID signal based on at least one of an advanced encryption standard (AES) algorithm, a data encryption standard (DES) algorithm, or a MD5 encryption algorithm.
In the analogous art of RFID system, Shin shows prior to transmitting the RFID signal (by the RFID reader), encrypting the RFID signal based on at least one of an advanced encryption standard (AES) algorithm, a data encryption standard (DES) algorithm, or a MD5 encryption algorithm (Fig. 1-2; Para. 39, 57).
Therefore, it would have been obvious at the time the invention was made to include the encryption technique as shown by Shin to the RFID signal as shown by Ellers because it would increase the security of the communication.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellers (US2016/0260302), in view of Shin et al. (US 2012/0161933), further in view of Jung et al. (US 2016/0110571).
As per claim 21, Ellers shows that information stored in memory is encrypted (see paragraph 0047) and the information in the memory 208 is transmitted via the transceiver 204, which is prior to transmitting the RFID signal, Shin also shows encryption of the RFID signal and decrypting the RFID signal but does not shows the RFID device is further configured to decrypting such the RFID signal.
Jung specific the RFID device of tag is further configured to decrypting such the RFID signal (paragraph 11). 
Therefore, it would have been obvious at the time the invention was made to include the RFID device is further configured to decrypting such the RFID signal as suggest by Jung to the tag device of Ellers and Shin because it would provide decrypting feature at the RFID tag, thereby increasing the security of the invention.  




Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellers (US2016/0260302) in view of Shin et al. (US 2012/0161933), further in view of Trivelpiece et al. (US 2016/0351034).
As per claim 7, the invention of Ellers in view of Shin meets the limitation of claim and Shin shows tag identifier, but does not explicitly mention transmitting the RFID signal comprises transmitting a tag identifier used by the RFID device to determine whether the RFID signal is for unlocking the security tag
In the analogous art, Trivelpiece show transmitting the RFID signal comprises transmitting a tag identifier used by the RFID device to determine whether the RFID signal is for unlocking the security tag (Para. 48: the RFID command is transmitting by the POS terminal [as RFID reader] used by the RFID tag [the claimed RFID device] wherein the RFID [radio frequency identification] command would have been obviously include tag identifier [identification signal]). 
Therefore, it would have been obvious at the time the invention was made to include the tag identifier as suggest by Trivelpiece to the RFID communication of Ellers and tag identifier because it would provide identifier for unlocking function, thereby increasing the effectiveness of the invention.  

Allowable Subject Matter
Claims 12-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689